         Case 3:17-cv-00089-KRG Document 160 Filed 04/15/19 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 ANGELA HYMAN                                :
                         Plaintiff           :   CIVIL ACTION
          v.                                 :
                                             :   No. 3:17-cv-00089-KRG
 BRYAN DEVLIN,                               :
                         Defendant           :


                          PLAINTIFF’S REPLY IN SUPPORT OF
                       MOTION FOR ATTORNEYS’ FEES AND COSTS

   I.          INTRODUCTION

         Defendant Bryan Devlin has filed a belated opposition to Angela Hyman’s application for

fees and costs. (ECF 154). Defendant raises no record facts to challenge the fee request and each

argument Defendant makes is flawed. For the reasons set forth in Plaintiff’s opening brief (ECF

146) and in this short Reply, the motion for fees and costs should be granted.

   II.         ARGUMENT IN REPLY

               A. Defendant’s Opposition is Untimely

         Plaintiff filed her Motion for Attorney Fees and Costs on February 19, 2019, as required,

within fourteen days of the verdict sheet being entered upon the docket. (ECF 145). There was

no response from Defendant for over a month. Then on March 28, 2019, the Defendant filed his

belated opposition, unilaterally taking some forty days to respond. (ECF 154). No leave of Court

was sought or granted for this belated filing, nor was “excusable neglect” raised or substantiated.

See Fed. R. Civ. P. 6(b)(1)(B); Drippe v. Tobelinski, 604 F.3d 778, 785 (3d Cir. 2010) (good cause

required upon formal motion for a retroactive extension to respond). As such, the Court is well

within its discretion to treat Trooper Devlin’s opposition as untimely and not consider it.
        Case 3:17-cv-00089-KRG Document 160 Filed 04/15/19 Page 2 of 11



           B. EDPA Rates Should be Applied – the Record Facts Establish the Exception to
              the “Forum Rule,” i.e. this Case was Specialized or Undesirable

       Trooper Devlin fails to introduce any record evidence to contradict the sworn certifications

of Makiba Gaines, Kevin Persio, and Donald Driscoll, whose statements tend to show that because

of the specialized nature of the case, or its perceived undesirability, Ms. Hyman had to look to a

different part of the state for counsel. As a result, the recognized exception to the forum rate rule

should apply and Flitter Milz’s Eastern District of Pennsylvania (EDPA) rates should be utilized.

See Pub. Interest Research Grp. of New Jersey, Inc. v. Windall, 51 F.3d 1179, 1186 (3d Cir. 1995);

Richards v. Client Servs., Inc., 2015 WL 5836274, at *3 (M.D. Pa. Oct. 5, 2015).

       The totality of Trooper Devlin’s defense against the exception can be summed up in this

argument: “As the Court is well aware, there are plenty of civil rights attorneys practicing in the

Western District.” (Def. Br. at 8). But, this mere (unsupported) argument does nothing to establish

as record fact that any civil rights attorney in the WDPA would have taken this case. To the

contrary, even the Defendant’s own declarants—lawyers from the prominent Pittsburgh civil

rights firm The Law Office of Timothy O’Brien—attest that they would not have taken this case.

Margaret S. Coleman, whose declarations from different cases (along with those of her partner,

Mr. O’Brien) were attached to Defendant’s opposition, swears in this Hyman case that: “Due to

the overlap of consumer finance law and debt collection law with section 1983 litigation, the lack

of physical injuries or assault, and the significant risks involved in bringing Ms. Hyman’s case, I

do not believe my firm would have accepted her case.” (See Ex. “A,” hereto, Declaration of

Margaret S. Coleman ¶ 7).

       Defendant cites to this Court’s decision in Duttry v. Clearfield Cty., No. 09-274, ECF 37

at p. 9 (W.D. Pa. Mar. 25, 2011) (Gibson, J.) for the general rule that the forum rate should apply.

(Def. Br. at p. 9). Plaintiff does not quarrel with the general rule. But Trooper Devlin fails to



                                                 2
         Case 3:17-cv-00089-KRG Document 160 Filed 04/15/19 Page 3 of 11



address the well-recognized exception to the general rule where “‘the special expertise of counsel

from a distant district’ is shown or when local counsel are unwilling to handle the case” which is

articulated in those cases this Court cites in Duttry. See id. (citing Valenti v. Allstate Ins. Co., 243

F. Supp. 2d 200, 206 (M.D. Pa. 2003) and PIRG of New Jersey v. Windall, 51 F. 3d 1179, 1185-

86 (3d Cir. 1995)). Unlike the instant case, there was no record showing in Duttry of specialization

or undesirability and therefore no need for the Court to determine that a rate from a different part

of the state should apply.

        Contrary to Trooper Devlin’s mere arguments, the declarations of Ms. Gaines,1 Mr. Persio,

Mr. Driscoll and Ms. Coleman demonstrate that Ms. Hyman sought attorneys in the WDPA, could

not find one to represent her, and that the local bar (including Pittsburgh practitioners) would not

be eager to take her case. Because of this, she hired lawyers who are experts in repossession law

from the Philadelphia area. This weighty record supports that an exception to the forum rate rule

should apply and Flitter Milz’s EDPA rates should be utilized.

             C. Defendant’s “Comparison” Cases and Rates are No Apt Comparison

        Counsel’s EDPA rates should apply. As such, Defendant’s arguments about the rates

granted in other WDPA civil rights cases should be moot. However, should the Court wish to

analyze the cases and declarations that Trooper Devlin cites for support, it will easily see that the

facts of those cases cannot be compared to the case at bar.

        Trooper Devlin cites Kapp v. Wetzel, No. 16-1380, for the proposition that instant counsel’s

rates should be adjusted downward to $600 (for Flitter) and $400 (for Milz). (Def. br. at p. 9-10).

But Kapp was a was a wrongful death action involving the suicide of a juvenile inmate, where pain


1
         Defendant challenges the specificity of Ms. Gaines’ certification, claiming she needed to identify specific
law firms and practice areas. (Def. Br. at 8). Understandably, she does not remember the firms she called for help
back in 2016-17. In any case, Defendant fails to identify one WDPA practitioner who would have taken Ms. Hyman’s
case. The one firm Defendant refers to, the O’Brien firm, would not have. (Ex. “A,” Coleman Decl. at ¶7).


                                                         3
        Case 3:17-cv-00089-KRG Document 160 Filed 04/15/19 Page 4 of 11



and suffering damages and medical expenses were sought for the plaintiff’s mother and his estate.

(See Ex. “A,” Coleman Decl. ¶ 5). The plaintiff accepted a Rule 68 offer of judgment against two

defendants for $50,000, and a fee award of $52,500 was approved. (See Kapp, No. 16-1380 at

ECF 58, 73). There were no comparable risks, no jury trial, no unanimous plaintiff’s verdict, and

the judgment was one-tenth of that entered in the case at bar.

        Devlin also attaches declarations of counsel from Williams v. Baker, No. 15-402, a false

arrest and excessive force case where the plaintiff was beaten, jailed for 17 hours, and suspended

from his job. (Ex. “A,” Coleman Decl. ¶ 5). In that case, the plaintiff was awarded $15,001 in

compensatory damages and a total of $40,000 in punitive damages; a fee award of $195,000 was

approved. (Williams, No. 12-551 at ECF 277, 286). The verdict here is greater, and the fee

requested here is proportionately far less.

        Finally, Defendant attaches declarations from Kenney v. City of Pittsburgh, et al., No. 12-

551, an excessive force case where a police officer pistol-whipped the plaintiff and then filed false

reports to explain his injuries. (Ex. “A,” Coleman Decl. at ¶5). In Kenney, the plaintiff was

awarded $5,000 in compensatory damages and a total of $100,000 in punitive damages, with a fee

award of $84,415.63 approved. (Kenney, No. 12-551 at ECF 88, 95). Again, the degree of success

is greater here considering the harm, and the fee requested is a smaller proportion of the award.

        Since Trooper Devlin correctly acknowledges that “the degree of success” is the most

critical factor in the fee analysis (see Def. Br. at p. 5), the Court should not ignore the comparative

context of this case, i.e. that counsel here was able to obtain a jury verdict several times larger than

the excellent judgments in these other cases cited by Defendant, for a plaintiff whose actual

damage was limited to severe emotional distress. No “downward adjustment” requested by

Defendant should be made under the facts here. Full fees should be awarded at counsel’s EDPA




                                                   4
         Case 3:17-cv-00089-KRG Document 160 Filed 04/15/19 Page 5 of 11



rates.

             D. The Court Should not use its Discretion to Further Reduce Plaintiff’s Attorney
                Fees, Especially in Light of Defendant’s Failure to Challenge the Fees with
                Competent Record Evidence

         Plaintiff’s well-documented fee request reasonably amounts to a mere 37% of the

judgment. Moreover, the Flitter Milz firm has already discounted its attorney fee bill by $42,500

(representing the attorney fees paid by the settling defendants), even though plaintiff had no

obligation to do so.2 The fee request is proportionate to, or more reasonable than, those cases

Defendant cites and calls “comparable” to this one. Nonetheless, Defendant asks this Court to use

its discretion to slice the firm’s bill further by devaluing certain lawyer-performed tasks and the

travel necessary to successfully prosecute this case. The Court should decline to do so.

         Trooper Devlin cites McKenna v. City of Phila., 582 F. 3d 447 (3d Cir. 2009) and Loughner

v. Univ. of Pittsburgh, 260 F.3d 173, 178 (3d Cir. 2001) for the unremarkable proposition that

lawyer rates should not be applied to clerical tasks. Under the specific circumstances of those

cases, lawyer time was cut because the fee applicant was seeking to get paid lawyer rates for

“performing clerical tasks such as faxing, emailing, filing, scanning, assembling, and conforming.”

See McKenna, 582 F.3d at 457. That is simply not the case here. Flitter Milz bills such clerical

tasks at paralegal rates.3 Defendant does not cite one entry where a lawyer billed for faxing, (non-

substantive) emailing, filing, scanning, assembling, etc. (See Def.’s Br. at p. 11 and passim).

Contrary to Devlin’s arguments, emails with opposing counsel regarding acceptance of service is



2
          See, e.g., Trunzo v. Citi Mortg., No. 11-1124, 2018 WL 741422, at *6 (W.D. Pa. Feb. 7, 2018) (no right to
set-off where the claims against the settling and non-settling defendants are “for independent and distinct conduct”).
While all claims involved the same facts surrounding the breach of peace, Trooper Devlin’s conduct involved
constitutional and civil rights claims and remedies different from those of Capital One and the repossession company.

3
         Plaintiff supports her requested $195 per hour paralegal rate for the EDPA with the declarations of Mr.
Searles and Mr. Wilkinson. Defendant offers no contradicting declarations or any contrary evidence to challenge that
rate.


                                                          5
        Case 3:17-cv-00089-KRG Document 160 Filed 04/15/19 Page 6 of 11



a lawyer task. (See Def.’s Br. at p. 11). Phone calls with the client are an ethical necessity,

essential to case strategy, and are properly the province of counsel, not paralegals. (Id.).

       Defendant’s citation to Loughner on page 13 of his brief is taken out of context, is

incomplete, and is thus misleading. In that case, the court was not necessarily addressing different

rates for different types of legal work by the lawyers, but rather the billing of lawyer rates for

clerical or administrative work. The full quote from the Third Circuit is:

       A claim by a lawyer for maximum rates for telephone calls with a client, legal
       research, a letter concerning a discovery request, the drafting of a brief, and trial
       time in court is neither fair nor reasonable. Many of these tasks are effectively
       performed by administrative assistants, paralegals, or secretaries. As such, to
       claim the same high reimbursement rate for the wide range of tasks performed is
       unreasonable.

Loughner, 260 F.3d at 180 (emphasis added). Again, Trooper Devlin fails to credibly identify one

clerical or administrative task for which Ms. Hyman’s counsel are seeking their lawyer rates.

There are none.

       Devlin also takes issue with the “amount of hours” Plaintiff’s counsel spent on certain

activities. (Def.’s Br. at pp. 14-16). Defendant does not provide any specific reason why these 36

entries are excessive. Instead, he alleges in general terms that the “time sheets demonstrate . . .

duplication of hours for multiple attorneys for many items.” (Def.’s Bt. At p. 14). This generalized

objection is insufficient because the party opposing a fee petition “cannot merely allege in general

terms that the time spent was excessive.” Bell v. United Princeton Properties, Inc., 884 F.2d 713,

720 (3d Cir. 1989). Instead, Defendant must “specify with particularity the reason for its challenge

and the category (or categories) of work being challenged[.]” Id. at 721. The objection “must be

specific and clear enough that the fee applicants have a fair chance to respond and defend their

request.” Id. at 720.




                                                  6
        Case 3:17-cv-00089-KRG Document 160 Filed 04/15/19 Page 7 of 11



       Further, the bulk of these objected-to entries relate to pre-complaint research and

investigation (12.5 hours). (Ex. “B,” Supplemental Certification of Andrew M. Milz ¶ 2). Such

“background work cannot categorically be deemed time wasted.” Simring v. Rutgers, 634 F. App’x

853, 861 (3d Cir. 2015). We should expect any prudent attorney to put time and effort into building

their case before filing the complaint. The fact that some aspects of Plaintiff’s investigation may

not have been fruitful (such as her search for relevant State Police policies) is besides the point,

because “[i]n many cases, diligent lawyers will pursue many lines of inquiry both in factual

investigation and legal research that may not end up formally becoming a part of a court’s record.”

Id. It nonetheless remains reasonable for an attorney to do so. Id. Additionally, these objected-

to entries reflect 12.3 hours that were prompted by Defendants’ second set of Motions to

Dismiss. As Devlin is partly to blame for bringing his unmeritorious motion to dismiss, Plaintiff

cannot be faulted for spending time and effort responding to Defendant’s many objections.

       A summary of the objected-to entries on pages 14 through 16 of Defendant’s brief—and

the categories they relate to—is provided below:


  CATEGORY                                           HOURS
                                                     BILLED
  Pre-complaint investigation                        6.2
  Pre-complaint legal research                       6.3
  Amending the Complaint in response to              5.5
  Defendants’ First Set of Motions to Dismiss
  Defendants’ Second Set of Motions to               12.3
  Dismiss
  Joint Discovery Plan                               2.6
  Damages                                            4.9
  Motion to extend discovery deadline                0.3
  Discovery                                          1.3
  Offer of Judgment                                  4.0
  Defendants’ Motion for Summary Judgment            1.9
  Defendant’s Motions in Limine                      0.9
  Motion for attorney’s fees                         1.3



                                                 7
        Case 3:17-cv-00089-KRG Document 160 Filed 04/15/19 Page 8 of 11



(Ex. “B,” Suppl. Milz Cert. ¶ 2). All of these tasks and all of the time expended on these tasks

were necessary and appropriate. (Id. ¶ 3).

       Defendant also argues—without citation—that travel time must be awarded at 50% of the

normal hourly rate. Notably, Defendant provides no evidence that billing the normal hourly rate

for travel time is excessive. Indeed, it is eminently reasonable to compensate travel time at the

standard hourly rate “[b]ecause an attorney who is traveling may not meet with other clients or

perform other legal work[.]” Arietta v. City of Allentown, No. 04-00226, 2006 WL 2850571, at *6

(E.D. Pa. Sept. 29, 2006); accord Steward v. Sears, Roebuck & Co., No. 02-8921, 2008 WL

1899995, at *6 (E.D. Pa. Apr. 29, 2008) (“Finding that an attorney loses the opportunity to meet

with other clients or perform other legal work when engaged in travel necessary to the case, this

court will allow reimbursement for counsels’ travel time at their full hourly rate[.]”); Rush v. Scott

Specialty Gases, Inc., 934 F. Supp. 152, 156 (E.D. Pa. 1996) (recognizing that “the attorney loses

opportunity time by traveling to trial and should be compensated for that time as much as time

spent otherwise on the client”).

       Here, counsel represents that it is the normal and customary practice of their law firm to

charge the normal rate for travel time. (Ex. “B,” Suppl. Milz Cert. ¶ 3). Counsel’s travel was

necessary to attend court-mandated hearings four hours away, meet with Ms. Hyman in Nanty Glo,

take depositions in Harrisburg and Dallas, TX, and conduct the trial in Johnstown. (Id.). Further,

as the above case law demonstrates, it is customary in the Eastern District of Pennsylvania to

charge the normal rate for travel time, in recognition of the lost opportunity to perform other legal

work. Indeed, Plaintiff’s counsel would have performed other legal work during the time spent

traveling. (Id.). Defendant provides no principled basis to reduce counsel’s normal rate for travel

time, and the Court should decline to do so here.




                                                  8
          Case 3:17-cv-00089-KRG Document 160 Filed 04/15/19 Page 9 of 11



             E. Time Spent on Intertwined Claims and Defendants is Compensable

          Incredibly, Trooper Devlin argues that Ms. Hyman should get paid 1/7 of her fees because

she was 1/7 successful on her claims. (Def. Br. at pp. 17–18). This absurd argument – 180 degrees

contrary to controlling Third Circuit authority in Mancini v. Northampton Cty., 836 F.3d 308, 320–

21 (3d Cir. 2016) and other cases – is addressed at length in Plaintiff’s opening brief (ECF 146 at

pp. 3–5) and not rehashed here. Notably, Defendant does not address Mancini or the other

controlling authorities.

          Plaintiff writes only to point out in this Reply that the discovery taken of the other parties

and their employees – the depositions and associated travel to Harrisburg and Dallas, TX – were

essential to the case and necessary for the successful prosecution of Trooper Devlin.

Commonwealth Recovery Group’s repo man, Jeff Brunner, testified at trial and was a key witness

in Trooper Devlin’s defense. (N.T. 1/31/19 at pp. 100–142). Trooper Devlin’s counsel utilized

photographs, and referenced sound recordings introduced into the litigation by defendant Capital

One. (N.T. 1/31/19 at pp. 64:09–65:05). Finally, all the claims against all the defendants in this

case focused on the same set of facts and the same legal concepts of “breach of the peace” and

police involvement in repossessions. (See ECF 146-3, Cert. of Andrew Milz ¶¶ 30–31). The law

is clear that Plaintiff is entitled to her fees for pressing these other claims unless they were

“‘distinct in all respects from’ claims on which the party did succeed” at trial.              Rode v.

Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990) (citing cases). Far from “distinct in all

respects,” the Court and parties are well aware that the Section 1983 claims were inextricably

intertwined with the other claims in the case. (ECF 146-3, Milz Cert. ¶¶ 30–31).

   III.       CONCLUSION

          Plaintiff was a prevailing party and obtained a remarkably successful result in this case.




                                                    9
        Case 3:17-cv-00089-KRG Document 160 Filed 04/15/19 Page 10 of 11



Her petition for attorney fees and costs is well-supported in the record by detailed timesheets and

declarations from six (6) lawyers. Defendant advances no declarations and no supportable basis

to reduce plaintiff’s fee request. In any event, Plaintiff has already voluntarily discounted her

request by $42,500, nearly enough to off-set all of Defendant’s suggested deductions in its

opposition.4 The Court, in its discretion, should grant Plaintiff’s request in its entirety.


                                                                        Respectfully submitted:


Dated: 4/11/2019                                                       /s/ Andrew M. Milz_________
                                                                       Cary L. Flitter, Esquire
                                                                       Andrew M. Milz, Esquire
                                                                       Jody T. Lopez-Jacobs, Esquire
                                                                       FLITTER MILZ, P.C.
                                                                       450 N. Narberth Avenue, Suite 101
                                                                       Narberth, PA 19072
                                                                       (610) 822-0782
                                                                       amilz@consumerslaw.com
                                                                       Attorney for Plaintiff




4
          In totaling all of Defendant’s proposed deductions, Devlin ultimately argues for a reduction of $54,677.75
from Plaintiff’s actual lodestar of $231,779. (See plaintiff’s chart at ECF 146, p. 20). Throughout the course of its
his brief in opposition, Defendant suggests a reduction of Flitter Milz’s lodestar to $177,101.25 (i.e. adjusted to
$194,661.25 based on WDPA rates less ½ travel time (Def. br. at p. 13) minus an additional deduction of 17,560.00
for alleged duplicative time (id. at p. 17).


                                                         10
       Case 3:17-cv-00089-KRG Document 160 Filed 04/15/19 Page 11 of 11



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date, I have electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which sent notification of such filing to:

                                   J. Eric Barchiesi, Esquire
                                   Deputy Attorney General
                             OFFICE OF ATTORNEY GENERAL
                                   6th Floor, Manor Complex
                                       564 Forbes Avenue
                                      Pittsburgh, PA 15219
                                         (412) 565-3573
                                jbarchiesi@attorneygeneral.gov
                                     Attorney for Defendant



Date: 4/11/2019                                       /s/ Andrew M. Milz
                                                      ANDREW M. MILZ, ESQUIRE
                                                      Attorney for Plaintiff




                                                 11
